Ex-99.h.6.B Schedule A Scout International Fund Scout Emerging Markets Fund Scout Global Equity Fund Scout Equity Opportunity Fund Scout Mid Cap Fund Scout Small Cap Fund Scout Unconstrained Bond Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Low Duration Bond Fund Schedule B Compensation pursuant to Paragraph VII of this Agreement shall be calculated in accordance with the following schedules: Name of Fund Annual Fee Rate (% of average daily net assets) Scout International Fund 0.05% Scout Emerging Markets Fund 0.05% Scout Global Equity Fund 0.05% Scout Equity Opportunity Fund 0.05% Scout Mid Cap Fund 0.05% Scout Small Cap Fund 0.05% Scout Unconstrained Bond Fund 0.05% Scout Core Bond Fund 0.05% Scout Core Plus Bond Fund 0.05% Scout Low Duration Bond Fund 0.05% ATTEST: Scout Funds Scout Investments, Inc. By: /s/ Andrew J. Iseman By: /s/ Andrew J. Iseman Name: Andrew J. Iseman Title: President Date: March 28, 2014 Name: Andrew J. Iseman Title: CEO Date: March 28, 2014
